Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 16, in ll. 3, “time two” should be “time of two”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 6, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 3-5, 7-9, and 11-13 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). For example, a human can make a mental determination of a baseline execution time, iteratively determine an execution time, and identify a resource allocation providing an overall execution time. The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (e.g. computing resources and neural network) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There are no additional limitations that are sufficient to amount to significantly more than the abstract idea itself  (Step 2B). Finally, the limitations recited in ll. 5-6 and 9-10 are non-functional descriptive language which merely further defines the neural network and resource allocations, and do not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 7-13, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 7-13 recite the same abstract idea of claim 1. Claims 7-13 recite mental processes (e.g. claims 8-10 wherein allocating can be interpreted as reserving), and non-functional descriptive language (e.g. claims 7 and 11-13). Therefore, the aforementioned claims 7-13 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2019/0114533) (hereinafter Ng), Zhang et al. (US 2019/0294928) (hereinafter Zhang), Jurski et al. (US 2019/0044883) (hereinafter Jurski), and Grunwald et al. (US 8,627,331) (hereinafter Grunwald).

As per claim 1, the combination of references above teaches a multipath neural network, comprising: two or more paths through the multipath neural network, a first path comprising one or more layers (Zhang [0051]), the first path comprising a critical path through the multipath neural network that limits throughput of the multipath neural network (Grunwald col. 2, ll. 1-10), a first layer of the critical path being allocated a first allocation of computing resources that are available to execute the multipath neural network (Jurski [0032]-[0033]), the first allocation of computing resources reducing an execution time of the multipath neural network to be less than a baseline execution time of a second allocation of computing resources for the multipath neural network (Ng [0027] assign additional hardware resources to a particular processing stage to speed up the overall execution of the pipeline), the first allocation of computing resources for the first layer being different than the second allocation of computing resources for the first layer (Ng [0027] the first allocation would be the allocation after additional hardware resources are assigned to a particular processing stage and the second allocation would be the allocation before).

Zhang and Ng are both concerned with neural networks. Ng teaches assigning additional resources to a particular processing stage to speed up the overall execution of the pipeline while Zhang teaches two or more paths of a neural network comprising layers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Zhang because it would optimize parameters of a convolutional layer of a neural network so that error of output features of each optimized sub-layer would be minimized.

Jurski and Ng are both concerned with network paths. Ng teaches assigning additional resources to a particular processing stage to speed up the overall execution of the pipeline while Jurski teaches assigning resources to a critical path of a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng and Zhang in view of Jurski because it would balance communications between nodes so that tasks will be completed at approximately the same time, thereby accelerating the completion of the job and avoiding wasting time and power by having some processors sit idle while waiting for other processors to catch up which would improve the overall execution time of the job by adjusting resources that affect time-to-completion of different paths in the parallel system.

Grunwald and Ng are both concerned with network paths. Ng teaches assigning additional resources to a particular processing stage to speed up the overall execution of the pipeline while Grunwald teaches determining a critical path of a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng, Zhang, and Jurski in view of Grunwald because it would provide for improved system throughput by providing a hierarchy of parallelism of process execution.

As per claim 2, Ng further teaches wherein the first allocation of computing resources for the first layer is allocated prior to execution the multipath neural network ([0074] optimization parameter is amount of resources assigned to execute i.e. prior to execution of the threads of pipeline stages).

As per claim 3, Ng further teaches wherein the first allocation of computing resources for the first layer is allocated during execution of the multipath neural network ([0027] additional resources are assigned to the thread executing i.e. during execution of a pre-processing stage).

As per claim 14, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, Zhang, Jurski, Grunwald, and Datta et al. (US 2020/0042856) (hereinafter Datta).

As per claim 4, Datta teaches wherein computing resources that are available to execute the multipath neural network comprise a number of compute unit cores, a memory size and a memory bandwidth ([0057]).

Datta and Ng are both concerned with neural networks. Ng teaches assigning additional resources to a particular processing stage to speed up the overall execution of the pipeline while Datta teaches defining the architecture of the neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng, Zhang, Jurski, and Grunwald in view of Datta because it would efficiently map an arbitrary dimensional tensor onto any set of neural cores such that the computational efficiency is maximized, memory access is efficient, and re-shuffling of activations is minimized. It would also result in determining the sequence of operations of the nodes of the graph based on determining the optimal combinations of schemes (across layers) that minimizes data movement and maximizes throughput.

As per claim 15, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ng, Zhang, Jurski, Grunwald, and Seo et al. (US 2019/0244100) (hereinafter Seo).

As per claim 5, Seo teaches wherein the critical path includes a layer that provides a convolution function ([0020] the number of bits on which convolution is performed affects the critical path delay).

Seo and Ng are both concerned with neural networks. Ng teaches assigning additional resources to a particular processing stage to speed up the overall execution of the pipeline while Seo teaches convolutional neural networks and critical path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng, Zhang, Jurski, and Grunwald in view of Seo because it would provide a way to efficiently reduce the total amount of computation in a convolutional neural network without affecting the output result or classification accuracy by identifying a maximum input.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2010/0312762) (hereinafter Yan) and Zhang.

As per claim 6, the combination of references above teaches a method to allocate resources to layers of a multipath neural network, the method comprising: 
	determining a baseline execution time for a multipath neural network based on a first computing-resource allocation of computing resources to the multipath neural network that are available to execute the multipath neural network (Yan [0085]-[0087] determine a number of available cores to be assigned for processing queries of a determined initial critical path based on total execution time of processing the queries), the multipath neural network comprising a two or more paths through the multipath neural network (Zhang [0051]);
	iteratively determining an execution time for the two or more paths through the multipath neural network for one or more second computing-resource allocations for the two or more paths (Yan fig. 4 after block 412 completes then reiterate blocks 406-412 which includes determining a total execution time for the plurality of query paths of a new critical path for each iteration), each second computing-resource allocation being different from the first computing-resource allocation (Yan [0088]-[0090] and [0093] determine which available core(s) to be assigned to each new determined critical path based on if doing so will reduce the execution time); and 
	identifying a second computing-resource allocation for a first layer in a first path that provides an overall execution time for the multipath neural network that is less than an overall baseline execution time for the multipath neural network (Yan [0009] and [0014] determining an assignment of different core(s) for each potential critical path that would provide a net benefit in the execution time).

Zhang and Yan are both concerned with computer networks. Yan teaches assigning cores to critical paths in a network while Zhang teaches a multi-path neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan in view of Zhang because it would optimize parameters of a convolutional layer of a neural network so that error of output features of each optimized sub-layer would be minimized.

As per claim 8, Yan further teaches allocating the second computing-resource allocation for the first layer in the first path identified to provide the overall execution time for the multipath neural network that is less than the overall baseline execution time for the multipath neural network ([0062]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhang, and Grunwald.

As per claim 7, Grunwald teaches wherein the overall baseline execution time for the multipath neural network corresponds to an execution time through a critical path of the multipath neural network that limits throughput of the multipath neural network (col. 2, ll. 1-10).

Grunwald and Yan are both concerned with network paths. Yan teaches assigning cores to critical paths in a network while Grunwald teaches determining a critical path of a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Zhang in view of Grunwald because it would provide for improved system throughput by providing a hierarchy of parallelism of process execution.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhang, and Ng.

As per claim 9, Ng teaches allocating prior to executing the multipath neural network the second computing-resource allocation for the first layer in the first path identified ([0074] optimization parameter is amount of resources assigned to execute i.e. prior to execution of the threads of pipeline stages).

Ng and Yan are both concerned with network paths. Yan teaches assigning cores to critical paths in a network while Ng teaches assigning resources before or during execution of pipeline stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Zhang in view of Ng because an optimization parameter could be determined that is the amount of hardware resources assigned to execute the threads of the pipeline stages. For example, if the pre-processing stage constantly requires more time to execute than the other stages in the pipeline, the operator can assign additional processing cores in the host to execute the pre-processing stage. Doing so may reduce its duration such that the pre-processing stage has a duration that is, on average, closer in duration to the other stages. As a result, the overall execution time of the pipeline may decrease and the utilization of the neural network accelerator according to the received optimization parameter would increase.

As per claim 10, Ng teaches allocating during execution of the multipath neural network the second computing-resource allocation for the first layer in the first path identified ([0027] additional resources are assigned to the thread executing i.e. during execution of a pre-processing stage).

Ng and Yan are both concerned with network paths. Yan teaches assigning cores to critical paths in a network while Ng teaches assigning resources before or during execution of pipeline stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Zhang in view of Ng because an optimization parameter could be determined that is the amount of hardware resources assigned to execute the threads of the pipeline stages. For example, if the pre-processing stage constantly requires more time to execute than the other stages in the pipeline, the operator can assign additional processing cores in the host to execute the pre-processing stage. Doing so may reduce its duration such that the pre-processing stage has a duration that is, on average, closer in duration to the other stages. As a result, the overall execution time of the pipeline may decrease and the utilization of the neural network accelerator according to the received optimization parameter would increase.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhang, and Jones-McFadden et al. (US 2018/0041442) (hereinafter Jones).

As per claim 11, Jones teaches wherein identifying the second computing-resource allocation comprises receiving a selection of the second computing-resource allocation from a user (abstract). 

Jones and Yan are both concerned with network paths. Yan teaches assigning cores to critical paths in a network while Jones teaches allowing a user to select a resource allocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Zhang in view of Jones because it would provide for a processing systems that initiates the selected resource allocation and/or the suggested modifications selected by the user at the time of initiating the new resource pool, and thus would reduce the processing requirements for processing resource allocations since the allocations occur at the initiation of the new resource pool.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhang, and Datta.

As per claim 12, Datta teaches wherein computing resources that are available to execute the multipath neural network comprise a number of compute unit cores, a memory size and a memory bandwidth ([0057]).

Datta and Yan are both concerned with computer networks. Yan teaches assigning cores to critical paths in a network while Datta teaches defining the architecture of the neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Zhang in view of Datta because it would efficiently map an arbitrary dimensional tensor onto any set of neural cores such that the computational efficiency is maximized, memory access is efficient, and re-shuffling of activations is minimized. It would also result in determining the sequence of operations of the nodes of the graph based on determining the optimal combinations of schemes (across layers) that minimizes data movement and maximizes throughput.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Zhang, and Seo.

As per claim 13, Seo teaches wherein at least one of the two or more paths includes a layer that provides a convolution function ([0020] the number of bits on which convolution is performed affects the critical path delay).

Seo and Yan are both concerned with computer networks. Yan teaches assigning cores to critical paths in a network while Seo teaches convolutional neural networks and critical path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Zhang in view of Seo because it would provide a way to efficiently reduce the total amount of computation in a convolutional neural network without affecting the output result or classification accuracy by identifying a maximum input.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, Zhang, Jurski, Grunwald, and Yan.

As per claim 16, the combination of references above teaches wherein the processing device is further configured to: 
	determine a baseline execution time two or more paths through the multipath neural network based on the second allocation of computing resources to execute the multipath neural network (Yan [0085]-[0087] determine a number of available cores to be assigned for processing queries of a determined initial critical path based on total execution time of processing the queries and Zhang [0051]);
	iteratively determining an execution time for the two or more paths through the multipath neural network for at least one third allocation of computing resources for the two or more paths (Yan fig. 4 after block 412 completes then reiterate blocks 406-412 which includes determining a total execution time for the query paths of a new critical path for each iteration), each third allocation of computing resources being different from the second allocation of computing resources (Yan [0088]-[0090] and [0093] determine which available core(s) to be assigned to each new determined critical path based on if doing so will reduce the execution time); and 
	identifying the third allocation of computing resources that provides the execution time for the multipath neural network that is less than an overall baseline execution time for the multipath neural network (Yan [0009] and [0014] determining an assignment of different core(s) for each potential critical path that would provide a net benefit in the execution time).

Yan and Ng are both concerned with computer networks. Ng teaches assigning resources before or during execution of pipeline stages while Yan teaches assigning cores to critical paths in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng, Zhang, Jurski, and Grunwald in view of Yan because it would provide for such parallel executions during runtime of the execution of the queries in a way that takes advantage of available computing resources in an optimal and dynamic fashion, while minimizing or avoiding situations in which overhead associated with the parallelization(s) dominates or overwhelms the benefits thereof. The workload manager is responsible for determining whether to assign an available core(s) to the current critical path so as to reduce the length (e.g., summed estimated execution time) of the current critical path. Reducing the critical path length in this sense may have the largest or most-likely beneficial effect on the reduction of the execution time as a whole.

As per claim 17, Yan teaches wherein the baseline execution time for the multipath neural network corresponds to an execution time through the critical path of the multipath neural network for the second allocation of computing resources for the critical path ([0088]-[0090] determine execution time of critical path for an assignment of available core(s)).

As per claim 18, Yan teaches wherein the processing device is further configured to allocate the third allocation of computing resources for the critical path to be the first allocation of computing resources for the critical path ([0085]-[0087] allocate available core(s) for each new critical path determined).

As per claim 19, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Draelos et al. (US 2017/0177993) disclose an adaptive neural network management system.

Dalton et al. (US 2018/0039884) disclose neural network communications.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2022